MACHINING METHOD, APPLICATION TOOL, AND MACHINING ARRANGEMENT FOR MODIFYING OR REPAIRING A SURFACE SPOT OF A WORKPIECE SURFACE OF A FIBER COMPOSITE WORKPIECE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on March 31, 2022, is acknowledged.  Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2022.

Claim Objections
Claims 2, 4, and 11 are objected to because of the following informalities:
In claim 2, line 3, “fiber body” should be –fiber composite insert body– for consistency and clear distinction from the “fiber composite workpiece” previously recited and the “fiber composite body” of claim 9.
In claim 4, line 3, “step 1.2 comprises” should be –and step 1.2 comprises– or –step 1.2 comprising–.
In claim 11, line 4, “fiber body” should be –fiber composite insert body–.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 4, “a workpiece surface” is indefinite because it is unclear whether or not this is the same as the workpiece surface recited in claim 1.
Claims 15-16 depend on claim 14 and are rejected for thereby incorporating the indefinite subject matter thereof.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertel et al. (US 2013/0232751).
Regarding claim 1, Hertel et al. teach a machining method for modifying or repairing a surface spot of a workpiece surface of a fiber composite workpiece (substrate 19) (Abstract; Fig. 1; [0013]), the surface spot, first of all, not corresponding to a design specification, and corresponding to the design specification (i.e., being in a repaired state) after the modifying or repairing (Abstract; [0006]), comprising the steps: 1.1 countersinking the surface spot in order to produce a contact surface (tapered surface 29) and a depression (the space within tapered surface 29) (Fig. 1; [0013]); and 1.2 placing a fiber composite insert body (plug 10 made, e.g., of carbon fiber composite) onto the contact surface 29 (Fig. 1; [0013, 0016]), and fixing the fiber composite insert body 10 on the fiber composite workpiece 19 in the depression (Fig. 1-2; [0014]).
Regarding claim 2, in step 1.2, the fiber composite insert body 10 is positioned concentrically with respect to the depression during the placing of the fiber composite insert body 10 onto the contact surface 29 (Fig. 1-4; [0013-0015]).
Regarding claim 3, step 1.2 comprises at least one of: pressing the fiber composite insert body 10 onto the fiber composite workpiece 19; or adhesively bonding the fiber composite insert body 10 to the fiber composite workpiece 19 (Fig. 2-3; [0013-0014]).
Regarding claim 4, in step 1.2, the fiber composite insert body 10 may protrude beyond the workpiece surface in an axial direction of the depression, and step 1.2 may comprise a removal of the fiber composite insert body 10 until it is at least one of flat or flush with the workpiece surface (Fig. 4; [0015]).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al. as applied to claims 1-4 above, and further in view of Willmot et al. (US 2013/0264110).
Regarding claim 5, Hertel et al. teach that the method is particularly applicable to split fan bypass ducts made of composite material [0002-0005], and that the workpiece surface is gripped during the repair method (by the clamping action of bolt 21, spring 23, washer 25, and nut 27) (Fig. 2-3; [0014]), but do not specifically discuss the presence of coatings of the workpiece surface.  However, Willmot et al. similarly teach a gas turbine engine 10 with a split fan bypass duct 22 (Abstract; Fig. 2, 10; [0058, 0075, 0116]), and teach providing composite material 220 of the duct 22 with a functional coating in the form of an electrical screen layer 260 in order to protect the duct 22 from lightning strikes (Fig. 2-3; [0013-0014, 0023, 0078-0079, 0098]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise provide the fiber composite workpiece 19 of Hertel et al. with a coating like that of Willmot et al.; and to ensure that, although such a coating of the workpiece surface is gripped as taught by Hertel et al., it is not removed, in order to protect the fiber composite workpiece 19 from lightning strikes as taught by Willmot et al.
Regarding claim 6, Hertel et al. teach that the repaired surface spot of the workpiece surface may be a mis-located or mis-machined hole [0002, 0006], and teach completing the repair by providing a hole 17 through the fiber composite insert body 10 for receiving a bolt, enabling attachment to other hardware (Fig. 1, 4; [0004, 0015]).  Willmot et al. similarly teach providing a hole and fastener 740 through the composite material 220, and teach ensuring that a region 224 of the coating / electrical screen layer 260 around the fasteners 730 is fully exposed to ensure electrical contact with the fastener 740 to provide complete grounding and lightning-strike protection (Fig. 3; [0084-0088]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the fiber composite workpiece 19 of Hertel et al. with a coating like that of Willmot et al.; and to ensure that such a coating is roughened but not removed as it is gripped as taught by Hertel et al., in order to fully expose the conductive material of the coating and provide electrical continuity with the installed bolt taught by Hertel et al., thereby ensuring protection from lightning strikes as taught by Willmot et al.
Regarding claim 8, Hertel et al. teach that the method is particularly applicable to split fan bypass ducts made of composite material [0002-0005], but do not specifically discuss the presence of coatings of the workpiece surface.  However, Willmot et al. similarly teach a gas turbine engine 10 with a split fan bypass duct 22 (Abstract; Fig. 2, 10; [0058, 0075, 0116]), and teach providing composite material 220 of the duct 22 with a functional coating in the form of an electrical screen layer 260 in order to protect the duct 22 from lightning strikes (Fig. 2-3; [0013-0014, 0023, 0078-0079, 0098]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the fiber composite workpiece 19 of Hertel et al. with a functional coating like that of Willmot et al., and to re-establish the functional coating, formed as lightning protection materials, after step 1.2 of Hertel et al., in order to protect the fiber composite workpiece 19 from lightning strikes as taught by Willmot et al.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al. as applied to claims 1-4 above, and further in view of Joachim et al. (US 2017/0341322).
Regarding claim 7, Hertel et al. teach that, in step 1.2, the removal takes place by means of machining [0015].  While Hertel et al. do not specifically teach which types of machining techniques are suitable, Joachim et al. also teach repairing a surface spot 2a of a fiber composite workpiece by placing a fiber composite insert body (repair patch 4, comprising, e.g., impregnated carbon fiber textile) in the surface spot 2a (Fig. 2-4, 6; [0036, 0038-0040, 0042, 0053, 0059-0060]).  Joachim et al. teach that the fiber composite insert body 4 may protrude beyond the workpiece surface, and therefore teach removal of the fiber composite insert body 4 by grinding until it is flush with the workpiece surface (Fig. 4-5; [0054-0057]).  Thus, it would have been obvious to one of ordinary skill in the art to perform the removal of the fiber composite insert body 10 taught by Hertel et al. by grinding, because Joachim et al. teach that grinding is an effective machining technique to bring such fiber composite insert bodies into flush relationship with the composite workpiece surface.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al. as applied to claims 1-4 above, and further in view of Cologna et al. (US 5,190,611).
Regarding claim 9, Hertel et al. do not specifically teach how the fiber composite insert body 10 is made.  However, Cologna et al. similarly teach repairing a surface spot 12 of a fiber composite workpiece 10 by countersinking the surface spot and placing a fiber composite insert body 22 in the resulting depression (Abstract; Fig. 1, 5).  Cologna et al. teach that by cutting out the fiber composite insert body 22 from a larger fiber composite body, inserts of various sizes can be prepared and stocked in advance, and the size and fiber orientation of the insert can be closely matched to those of the depression (col. 5, LL. 26-44).  Thus, it would have been obvious to one of ordinary skill in the art to likewise provide the fiber composite insert body 10 of Hertel et al. by cutting out or by drilling out the fiber composite insert body 10 from a fiber composite body, in order to achieve the benefits of prefabrication and close matching to the depression taught by Cologna et al.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lewis et al. (US 2020/0031069) and Broadbent (GB 2504206) teach methods considered relevant to the claimed invention.

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections and the rejections under 35 U.S.C. 112 are overcome.  Claims 10-16 would be allowable because the prior art does not teach a machining method as claimed, and particularly comprising further countersinking of the countersunk bolt opening to produce the contact surface, the machining method comprising a step 1.3 which comprises a production of an end bolt opening in the fiber composite insert body in accordance with the design specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745